Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 
 	send, by using short-range wireless communication based on user's operations on controls at different layers in the camera application, first request information to a second terminal device, wherein the request information requests establishing a short-range wireless communication connection;
 	receive, from the second terminal device by using the short-range wireless
communication, feedback information indicating that the second terminal device agrees to establish the short-range wireless communication connection;
 	display a second preview screen comprising a first display area and a second display area,
 	wherein the first display area is located above the second display area,
 	wherein the first display area comprises the preview image that is collected by the camera in real time and that is displayed only in the first display area,
 	wherein the first terminal device and the second terminal device need to be within a specific distance that is associated with the short-range wireless communication.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/TOAN H VU/Primary Examiner, Art Unit 2177